Citation Nr: 0306662	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971, 
and from August 1971 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a request from the veteran 
to reopen his previously denied claim for service connection 
for hepatitis.

The veteran provided testimony in support of his appeal at a 
Travel Board Hearing that was chaired by the undersigned in 
San Juan, Puerto Rico, in January 2001.  A transcript of that 
hearing has been made part of the record.

In a March 2001 decision/remand, the Board reopened the 
veteran's claim for service connection for hepatitis, and 
remanded the case back to the RO for a medical re-examination 
and subsequent re-adjudication of the veteran's service 
connection claim on the merits.  The RO accomplished the 
action and development that was requested by the Board, and 
the case has been returned to the undersigned for appellate 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran tested positive for hepatitis C during 
service in 1991, but it is not medically shown that he 
currently suffers from chronic hepatitis or any residuals 
thereof.





CONCLUSION OF LAW

Entitlement to service connection for hepatitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the Board 
notes that, shortly after the veteran filed his petition to 
reopen his previously denied claim for service connection for 
hepatitis, the Board advised him, by letter dated in January 
1997, that, in order to reopen that claim, he needed to 
submit new and material evidence, not previously considered, 
showing that the claimed disability had been incurred in or 
aggravated by service.  The RO denied his petition in the 
November 1996 rating decision on appeal and, having received 
a request from the veteran to appear and present testimony 
before a member of the Board, the RO informed the veteran, by 
letter dated in January 2000, that his request was being 
acknowledged, that he had been put on the list of persons 
interested in such a hearing, and that his name would be kept 
on that list unless the RO heard otherwise from him.  As 
noted earlier, the requested Travel Board Hearing was 
conducted in January 2001, and a transcript of that hearing 
is of record.

By letter dated in January 2001, the RO informed the veteran 
that his appeal was being certified to the Board and that, 
consequently, his record was in the process of being 
physically transferred to the Board's headquarters in 
Washington, D.C., but that the veteran nevertheless had the 
right to submit additional evidence or testimony within 90 
days from that letter.  No response was received to that 
letter.

The veteran's service connection claim having just been 
reopened by the Board in March 2001, the RO advised the 
veteran, by letter dated in April 2001, of the evidence that 
he needed to submit in order to be entitled to be service-
connected for hepatitis.  The RO also asked the veteran in 
that letter to identify all VA and non-VA medical care 
providers that had treated him for the claimed disability 
since 1996, as per the instructions in the March 2001 Board 
remand.  He was thereby advised that a response from him was 
needed no later than June 18, 2001.  If no response was 
received by that date, his claim would then be re-adjudicated 
based on the evidence already of record.  In that letter, the 
RO also explained to the veteran that reasonable efforts 
would be made to assist him in securing all evidence 
necessary to support his service connection claim, to include 
assistance in securing medical records, employment records, 
and any records from other Federal agencies.  The veteran was 
advised, however, that he needed to identify any such 
records, in order to make VA aware of their existence and of 
the need to secure them.  The RO also advised the veteran in 
that letter that a medical examination would be scheduled, if 
deemed necessary to make a decision on his claim.  Finally, 
the veteran was invited to call a toll-free number that was 
provided in that letter if he had any questions of needed 
further assistance from VA.  No response was received to that 
letter.

The veteran was re-examined by VA in August 2001, and the 
report of that medical examination is of record.  Then, by 
Supplemental Statement of the Case dated in August 2002, the 
RO explained the rationale for its decision confirming its 
prior denial of the veteran's claim for service connection 
for hepatitis, and specifically informed the veteran of VA's 
redefined duties to assist and notify under the VCAA, by 
citing the entire VA regulatory provision that specifically 
addresses this redefined duty, i.e., 38 C.F.R. § 3.159.

More recently, by letter dated in December 2002, the RO 
informed the veteran that the action and development 
requested by the Board had been completed and that his 
records were being returned to the Board's headquarters in 
Washington, D. C., and invited the veteran to submit any 
additional evidence or argument not yet of record, directly 
to the Board, as soon as possible.  No response to this 
communication was received from the veteran, and the Board 
notes that he has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).






Factual background

The veteran contends, in essence, that he was diagnosed with 
hepatitis during service in 1990, that he currently carries 
such a diagnosis, and that he consequently should be service-
connected for it.

A review of the veteran's service medical records confirms 
that antibodies were detected during service in January 1991 
during a routine blood donation.  However, as of February of 
that same year, there were no symptoms noted of active 
hepatitis and, as of December 1992, when the veteran had his 
medical examination for separation purposes, antibodies tests 
were negative, which prompted the examining physician to 
render a diagnosis of "rule out hepatitis C."

The veteran was examined by VA in July 1993, at which time he 
gave a history of having had a positive hepatitis C test 
during service, but denied any history of jaundice or any 
other symptoms suggestive of hepatitis in the past.  No 
abnormal current findings relative to hepatitis C were noted, 
and no such diagnosis was rendered.

In July 1994, the veteran was given an assessment of 
hepatitis C, although it was noted, on another VA medical 
record produced on that same date, that the hepatitis C was 
asymptomatic.

In August 2001, the veteran underwent a specialized (liver, 
gall bladder, and pancreas) VA medical examination, which was 
followed by a series of specialized tests, with the purpose 
of clarifying whether he had hepatitis C and, if he did, what 
was its most likely etiology.  According to the report of 
that medical examination, the veteran's medical records 
revealed a hepatitis C positive test in December 1992 and a 
December 1993 hepatitis A virus antibody that was interpreted 
as reactive, but with normal liver function tests.  It was 
noted that a medical examination done in July 1993 had 
reported no residuals of hepatitis and a diagnosis of 
asymptomatic hepatitis C had thereafter been rendered in July 
1994.  Currently, the veteran reported that he was 
asymptomatic, and denied a history of jaundice, dark urine, 
hematemesis, melena, and any other major gastrointestinal 
complaints.  Due to his positive result in 1991, he had been 
referred for further testing in Alabama, where he was told 
that he could not receive Interferon because he was about to 
retire, and was reportedly referred for VA medical treatment 
in San Juan, Puerto Rico.  The veteran stated that he had 
been having liver function tests every six months ever since 
at the Roosevelt Roads Navy Base in Ceiba, Puerto Rico, and 
said that all the tests had remained within normal limits all 
these years.  He stated that he had been under treatment with 
a medicine for high cholesterol, which had mildly elevated 
his liver enzymes, but that, after it was discontinued, his 
liver enzyme levels had normalized.

The above report further reveals that the veteran denied 
vomiting, hematemesis, or melena, as well as any type of 
treatment at the present time.  He also denied any episodes 
of abdominal pain, distention, nausea, and vomiting, as well 
as fatigue, weakness, depression, or anxiety.  Regarding the 
possible cause of the original diagnosis, the veteran 
reported a past history of hepatitis in 1983 or 1985 when he 
was in a special mission in El Salvador, as well as 
occupational blood exposure during his military service while 
working as a medic assisting a dentist, cleaning instruments 
used for dental extraction, etc.  He denied a history of 
blood transfusions, IV drug use, high-risk sexual activity, 
tattoos, or body piercing.  He also denied a history of 
alcohol use.  The examiner noted that the veteran was an 
obese male in no acute distress, with a symmetric chest, 
clear lungs, regular heart rhythm, and a normal, soft, and 
depressible abdomen.  There was no evidence of edema or 
cyanosis in the extremities, as well as no evidence of 
ascites on physical examination.  There was no history of 
weight changes, steatorrhea, malabsorption, evidence of 
malnutrition, or complaints of abdominal pain.  The liver 
size could not be evaluated due to voluntary guarding, but 
there was no evidence of superficial abdominal veins.  There 
was adequate muscle strength without evidence of wasting, and 
there were no signs of liver disease such as palmar erythema 
or spider angiomata.  An abdominal sonogram was normal, liver 
function tests and hepatitis C virus tests were negative, and 
additional related tests ("cbc, u/a, pt/ptt") were all 
interpreted as normal as well.  The examiner specifically 
stated that the veteran had a negative test for the hepatitis 
C virus, and underlined the fact that "[t]here is no 
evidence of chronic hepatitis in this examination."  The 
diagnosis was listed as "no evidence of Hepatitis C in this 
examination."

Legal Analysis

The VA statutory and regulatory provisions addressing service 
connection claims provide for service connection to be 
granted for disability resulting from disease or injury 
incurred or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including cirrhosis 
of the liver, although not otherwise established as incurred 
in service, if such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The above principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case at hand, it is undisputed that the veteran had 
positive antibodies detected during service and that he has 
had at least one diagnosis of hepatitis C after service, in 
July 1994.  However, the most recent medical examination 
confirmed the fact that the veteran does not have (nor has he 
had, for the past several years) current evidence of chronic 
hepatitis, or any residuals thereof, based on physical 
examination, medical history provided by the veteran himself, 
and specialized test results.  Therefore, since the veteran 
does not suffer from the claimed chronic disability, VA is 
simply precluded from granting the benefit of service 
connection for hepatitis.  As noted earlier, the fact that a 
medical condition was noted during service is not sufficient 
for a grant of service connection if, currently, there is no 
current disability resulting from that condition.  Thus, the 
Board has no other recourse but to conclude that entitlement 
to service connection for hepatitis is not warranted.

There is no need to review this claim on a presumptive basis, 
as there is no objective evidence in the record, nor is it 
claimed by the veteran, that he currently suffers from 
cirrhosis of the liver.

The Board also has considered VA's duty to administer the law 
under a broad interpretation and resolve reasonable doubt in 
favor of the claimant whenever there is an approximate 
balance of the positive and negative evidence which does not 
satisfactorily prove or disprove his or her claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, in the 
present case, for the foregoing reasons and bases, there 
exists no reasonable doubt to be resolved in favor of the 
veteran because, as explained above, it is not shown that the 
claimed chronic hepatitis is currently manifested.  Thus, the 
claim is denied.


ORDER

Service connection for hepatitis is denied.



	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
      Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

